ST. PAUL, J.
This was a rule to recover from a certain bidder at a certain auction sale of succession property interest on the amount of his bid from the date of adjudication to the day when formal title to the property was passed.
As the amount of the bid was $22,500, the rate of. interest 7 per cent., and the delay just 69 days (August 5, 1920, to October 13, 1920), it follows that the “amount in dispute” is exactly $301.87; that is to say, just $1,-69S.13 less than the minimum jurisdiction of this court ($2,000 plus). Hence we are at a loss to understand why the appeal was taken to this court.
The appeal should be flatly dismissed; but, since counsel for the appellees “withdraws his request for 'the dismissal of the appeal, and * * * makes no objection to it being transferred,” we consent to send the case to the Court of Appeal.
Decree.
It is therefore ordered that this appeal be transferred to the Court of Appeal for the parish'of Orleans, provided that the record be lodged in said court within 15 days after this decree becomes final, otherwise the appeal to stand dismissed. The costs of this court to be borne by appellant, and all other-costs to await final judgment.